                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:21CV103-GCM

COURTNEY D. STEPHENSON,             )
                                    )
       Plaintiff,                   )
                                    )
vs.                                 )                         ORDER
                                    )
CAROLINA PHYSICIANS NETWORK, )
INC., ATRIUM HEALTH, INC., and THE )
CHARLOTTE-MECKLENBURG               )
HOSPITAL AUTHORITY,                 )
                                    )
       Defendants.                  )
____________________________________)


       This matter is before the Court upon its own motion. The undersigned hereby recuses
himself from further proceedings in this case. The Clerks’ Office is directed to reassign this case
to another judge.
       IT IS SO ORDERED.


                                           Signed: May 10, 2021
